The Court, after having taken time, overruled the motion ; being of opinion that after the first term succeeding the entry on the rules, the parties were completely out of court, and could not be regularly brought into pourt again but by process ; and that therefore the inferior court acted correctly in overruling the motion to reinstate the cause,*

 The fame point was decided in the cafe of Cravens vs. Broadnax,, Spring term 1808.
Jn the cafes of Penn's adm'x. vs. Emnerfon, fall term 1803, Pr, dec, 346 — - Pryor vs. Reddick, fall term 1805- — and Reed vs. Hatchery fpring term 1809, it was decided that after the term had expired at which a judgment was entered, it could not be reverted or altered by the court below.